Case 1:20-cv-00024-MSM-PAS Document 4 Filed 03/25/20 Page 1 of 7 PageID #: 66




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF RHODE ISLAND


 GERALD JOSEPH LOVOI, derivatively on
 behalf of CVS HEALTH CORPORATION,
                               Plaintiff,

                       v.

 FERNANDO AGUIRRE, MARK T.
 BERTOLINI, RICHARD M. BRACKEN, C.                    No. 1:20-cv-00024-MSM-PAS
 DAVID BROWN II, ALECIA A.
 DeCOUDREAUX, NANCY-ANN M.
 DePARLE, DAVID W. DORMAN, ROGER
 N. FARAH, ANNE M. FINUCANE,
 ROBERT O. KRAFT, EDWARD J.
 LUDWIG, LARRY J. MERLO, JEAN-
 PIERRE MILLON, MARY L. SCHAPIRO,
 RICHARD J. SWIFT, WILLIAM C.
 WELDON, TONY L. WHITE,

                                   Defendants.



                        STIPULATION AND [PROPOSED] ORDER

       WHEREAS on January 16, Plaintiff Gerald Joseph Lovoi (“Plaintiff”) filed the above-

captioned complaint in this Court (the “Complaint”) asserting breach-of-fiduciary duty claims and

claims pursuant to Sections 14 of the Securities Exchange Act of 1934, derivatively on behalf of

CVS Health Corporation against Fernando Aguirre, Mark Bertolini, Eva Boratto, Richard Bracken,

David Brown, Alecia DeCoudreaux, David Denton, Nancy-Ann DeParle, David Dorman, Anne

Finucane, Roger Farah, Robert Kraft, Edward Ludwig, Larry Merlo, Jean-Pierre Millon, Jonathan

Roberts, Mary Schapiro, Richard Swift, Tony White, and William Weldon (collectively,

“Defendants”) (the “Action”);
Case 1:20-cv-00024-MSM-PAS Document 4 Filed 03/25/20 Page 2 of 7 PageID #: 67




       WHEREAS, the undersigned counsel is authorized to and hereby does accept service of

the Summons and Complaint on behalf of Defendants;

       WHEREAS, Defendants expressly reserve all defenses, including objections to the Court’s

jurisdiction, and nothing in this Stipulation shall be construed as a waiver of any defense available

to them;

       WHEREAS, this Action is substantially related to other putative class actions currently

pending in this Court, Anarkat v. CVS Health Corp. et al, Case No. 1:19-cv-00437 (D.R.I.) and

Waterford Township Police & Fire Retirement System v. CVS Health Corp. et al., Case No. 1:19-

cv-00434 (D.R.I.) (together the “Securities Actions”);

       WHEREAS, the parties agree that a stay of this Action pending resolution of the Securities

Actions is an appropriate mechanism to litigate this Action because the current Action in large part

depends upon the outcome of the Securities Actions;

       NOW THEREFORE, it is hereby STIPULATED and AGREED by and between the

undersigned counsel as follows:

           1.    This action and any and all deadlines in this action shall be stayed pending the

 resolution of the Securities Actions, including the exhaustion of any and all appeals in those

 actions—and consistent with the paragraphs below.

           2.    Consistent with Paragraph 1, Defendants are not required to respond to the

 Complaint in this Action.

           3.   Notwithstanding the stay, Plaintiff shall be permitted to file an amended complaint

 during the pendency of the stay. Defendants shall be under no obligation to respond to any

 complaint, including any amended complaint, while the stay is in effect.

           4.    With regard to the Complaint in this Action, and with regard to any amendment




                                                 2
Case 1:20-cv-00024-MSM-PAS Document 4 Filed 03/25/20 Page 3 of 7 PageID #: 68




 or supplement to the complaint (including any amended complaint) that concerns the acts or

 transactions alleged in the original complaint, or that asserts new legal theories of recovery

 based upon the acts or transactions that formed the substance of the original complaint,

 any challenge to Plaintiff’s standing to maintain the derivative actions on the ground that

 Plaintiff has failed to show that a pre-litigation demand on the CVS’s Board of Directors

 (“Board”) would have been futile shall be determined based on the membership of the Company’s

 Board on the date Plaintiff filed his original complaint, January 16, 2020. With regard to any

 amendment or supplement to the complaint (including any amended complaint) that concerns

 any subsequent acts or transactions, a challenge to Plaintiff’s standing shall be determined based

 on the membership of the Company’s Board as of the date of such amendment.

         5.      During the pendency of the stay, Defendants will provide Plaintiff with

 reasonable notice in the event a shareholder makes a derivative litigation demand, a books and

 record demand, or files any lawsuit asserting derivative claims on behalf of CVS Health that are

 similar to the claims asserted in the complaint.

         6.      Should a lawsuit asserting similar derivative claims on behalf of CVS Health be

 filed during the pendency of the stay, and should the plaintiff in any such action refuse to stay that

 later-filed lawsuit, any Party may lift the stay in this Action by providing 10 days’ written

 notice to all Parties and to the Court.

         7.      The fact that the Parties have entered into this stay shall not be used in any way

 to prejudice any of the Parties in this Action.

         8.      Within fourteen (14) days of the resolution of the Securities Actions, the parties

 in this Action shall meet and confer regarding future case scheduling and will submit an update

 on the status of the case or a proposed scheduling stipulation for this Court’s review and




                                                    3
Case 1:20-cv-00024-MSM-PAS Document 4 Filed 03/25/20 Page 4 of 7 PageID #: 69




 approval.

        9.      If discovery proceeds in the Securities Action (or if documents are produced

 pursuant to a books and record demand), Defendants shall make available to Plaintiff, subject

 to entry of an appropriate protective order and the other provisions of this Stipulation: (i) copies

 of all documents and written responses produced to the Securities Actions plaintiffs in the form

 and manner in which such documents are produced to the Securities Actions plaintiffs; (ii) all

 written agreements regarding the scope of discovery to be produced by Defendants in the

 Securities Actions; and (iii) all deposition transcripts in the Securities Actions. This Stipulation

 is intended to facilitate coordination and to avoid, to the extent practicable, duplicative

 discovery. Defendants will provide the materials set forth in this paragraph to Plaintiff within

 thirty (30) days of providing them to the Securities Actions plaintiffs in the case of (i) and (ii)

 and thirty (30) days of receiving the final transcript in the case of (iii). The same terms apply

 to any productions pursuant to a books and record demand.

        10.     In the event the parties in the Securities Actions and/or any related filed or

 threatened derivative actions engage in formal settlement talks or mediation, Defendants will so

 notify Plaintiff so that Plaintiff may seek to participate or initiate separate formal settlement

 talks or mediation concerning this Action.




                                                  4
Case 1:20-cv-00024-MSM-PAS Document 4 Filed 03/25/20 Page 5 of 7 PageID #: 70




Dated: March 25, 2020

 ROWLEY LAW PLLC                                  WHELAN CORRENTE & FLANDERS
                                                  LLP

 By: /s/ Shane T. Rowley                          By: /s/ Robert C. Corrente
    Shane T. Rowley                                   Robert C. Corrente (R.I. Bar No. 2632)
    Danielle Rowland Lindahl                         100 Westminster Street, Suite 710
    50 Main Street, Suite 1000                       Providence, RI 02903
    White Plains, NY 10606                           Telephone: (401) 270-1333
    Telephone: (914) 400-1920                        Facsimile: (401) 270-3760
    Facsimile: (914) 301-3514                        rcorrente@whelancorrente.com
    srowley@rowleylawpllc.com
    drl@rowleylawpllc.com

 HIGGINS CAVANAGH &                               WILLIAMS & CONNOLLY LLP
 COONEY, LLP
                                                      Steven M. Farina (PHV forthcoming)
                                                      Amanda M. MacDonald (PHV
 By: /s/ Stephen P. Cooney                            forthcoming)
      Stephen P. Cooney (R.I. Bar No. 6803)           Michael J. Mestitz (PHV forthcoming)
     100 Dorrance Street, Suite 400                   Elizabeth Wilson (PHV forthcoming)
     Providence, RI 02903                             725 Twelfth Street, N.W.
     Telephone: (401) 272-3500                        Washington, D.C. 20005
     Facsimile: (401) 273-8780                        Telephone: (202) 434-5000
     scooney@hcc-law.com                              Facsimile: (202) 434-5029
                                                      sfarina@wc.com
    Attorneys for Plaintiff Lovoi                     amacdonald@wc.com
                                                      mmestitz@wc.com
                                                      ewilson@wc.com

                                                     Attorneys for Defendants CVS Health
                                                     Corporation, Eva Boratto, Richard
                                                     Bracken, David Brown, Alecia
                                                     DeCoudreaux, David Denton, Nancy-Ann
                                                     DeParle, David Dorman, Anne Finucane,
                                                     Robert Kraft, Larry Merlo, Jean-Pierre
                                                     Millon, Jonathan Roberts, Mary Schapiro,
                                                     Richard Swift, Tony White, and William
                                                     Weldon




                                              5
Case 1:20-cv-00024-MSM-PAS Document 4 Filed 03/25/20 Page 6 of 7 PageID #: 71




                                           CERVENKA GREEN & DUCHARME
                                           LLC

                                           By: /s/ Rachelle Green________
                                           Rachelle Green (R.I. Bar No. 5870)
                                           235 Promenade Street, Suite 475
                                           Providence, RI 02908
                                           Tel: (401) 214-1020
                                           rgreen@cgdesq.com


                                           PAUL, WEISS, RIFKIND, WHARTON &
                                           GARRISON LLP

                                           Daniel J. Kramer (pro hac vice forthcoming)
                                           Geoffrey Chepiga (pro hac vice forthcoming)
                                           James H. Borod (pro hac vice forthcoming)
                                           1285 Avenue of the Americas
                                           New York, N.Y. 10019
                                           Telephone: (212) 373-3000
                                           Facsimile: (212) 757-3990
                                           dkramer@paulweiss.com
                                           gchepiga@paulweiss.com
                                           jborod@paulweiss.com

                                           Attorneys for Defendants Fernando Aguirre,
                                           Mark Bertolini, Roger Farah, and Edward
                                           Ludwig




                                      6
Case 1:20-cv-00024-MSM-PAS Document 4 Filed 03/25/20 Page 7 of 7 PageID #: 72




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 25th day of March 2020, I electronically filed the above STIPULATION

AND [PROPOSED] ORDER with the Clerk of Court using the CM/ECF system which will send

notification of such filing to all counsel and parties of record.


                                                       /s/ Brenda L Rice_________
                                                       Brenda L Rice



SO ORDERED.


Date: Providence, Rhode Island

__________________, 2020



                                                   __________________________________
                                                      Honorable Mary S. McElroy
                                                      United States District Judge




                                                   7
